Citation Nr: 1403729	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than November 15, 2007 for the award of service connection for prostate cancer with residuals of radical retropubic prostatectomy.

2.  Entitlement to an effective date earlier than November 15, 2007 for the award of service connection for erectile dysfunction. 

3.  Entitlement to an effective date earlier than November 15, 2007 for the award of special monthly compensation (SMC) based on the loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Felicia Pasculli, Attorney at Law





WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971 with service in the Republic of Vietnam.  He is also a recipient of various combat decorations including the Purple Heart medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for prostate cancer, erectile dysfunction, and SMC effective November 15, 2007.  Jurisdiction over the claims file is currently held by the RO in New York, New York. 

The Veteran's claims for earlier effective dates were denied by the Board in a November 2012 decision.  In December 2012, the Board received a letter from the Veteran's representative requesting reconsideration of the November 2012 decision and an opportunity for the Veteran to testify at a hearing before the Board.  The representative argued that although the case was certified to the Board in September 2012, the November 2012 denial of the claims was issued before the expiration of the 90 day period provided for requesting a hearing before the Board.  Due to the effects of Hurricane Sandy on Staten Island where the Veteran resides, he was not able to request a hearing prior to the issuance of the Board's November 2012 decision. 

In response to the representative's request, the Board is issuing a separate Vacatur its November 2012 decision.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C. in June 2013.  A transcript of the hearing is associated with the Veteran's virtual claims file and the case has again returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  In May 2003, the RO received the Veteran's initial claim of entitlement to service connection for prostate cancer. 

2.  The claim for service connection for prostate cancer was denied in a September 2003 rating decision.  The Veteran was provided notice of the decision and his appellate rights in a letter dated September 11, 2003. 

3.  On November 15, 2007, the Veteran submitted an untimely Notice of Disagreement (NOD) to the September 2003 rating action; the RO accepted it as a claim to reopen the Veteran's claim for service connection for prostate cancer. 

4.  In a June 2008 rating decision, the RO granted service connection for prostate cancer with residuals of radical retropubic prostatectomy, service connection for erectile dysfunction as secondary to the service-connected prostate cancer, and SMC based on the loss of use of a creative organ, all effective from November 15, 2007.

5.  The September 2003 rating decision denying service connection for prostate cancer was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.

6.  The award of service connection for prostate cancer in the June 2008 RO decision was not based on receipt of additional service department records.
7.  The currently-assigned effective date of November 15, 2007 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.

8.  The award of service connection for erectile dysfunction and SMC was based on prostate cancer which was not service-connected prior to November 15, 2007.  


CONCLUSIONS OF LAW

1.  The denial of service connection for prostate cancer with residuals of a radical retropubic prostatectomy in the September 2003 rating decision was not based on clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); 38 C.F.R. § 3.105 (2013).  

2.  An effective date earlier than November 15, 2007 is not warranted for the grant of service connection for prostate cancer with residuals of radical retropubic prostatectomy.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1 , 3.151, 3.303, 3.307, 3.309, 3.400.

3.  An effective date earlier than November 15, 2007 is not warranted for the grant of service connection for erectile dysfunction secondary to service-connected prostate cancer.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.151, 3.310, 3.400.

4.  An effective date earlier than November 15, 2007, is not warranted for the grant of SMC based on the  loss of use of a creative organ.  38 U.S.C.A. §§ 1114(k), 5101, 5110, 7105; 38 C.F.R. §§ 3.1, 3.151, 3.400, 3.350(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that earlier effective dates are warranted for the award of service connection for prostate cancer, erectile dysfunction, and SMC based on the loss of use of a creative organ, to include on the basis of CUE in a September 2003 rating decision.  

The Board will first address the Veteran's contentions regarding CUE.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In a June 2008 rating decision, the Veteran was awarded service connection for prostate cancer with residuals of a radical retropubic prostatectomy, erectile dysfunction, and SMC based on the loss of use of a creative organ, all effective November 15, 2007.  The claim for service connection for prostate cancer was previously denied by VA in an unappealed September 2003 rating decision.  The Veteran contends that earlier effective dates are warranted for prostate cancer, erectile dysfunction, and SMC as the September 2003 rating decision contains CUE as the RO failed to consider evidence establishing a valid diagnosis of prostate cancer and inappropriately applied the laws and regulations pertaining to service connection.  

The Board must therefore determine whether the evidence of record at the time of the September 2003 rating decision obviously and undebatably establishes that the RO committed CUE in its denial of the claim for entitlement to service connection for prostate cancer.  

The Veteran's initial claim for entitlement to service connection for prostate cancer was received by VA on May 15, 2003.  A letter describing VA's duties to notify and assist the Veteran in developing evidence to substantiate the claim was mailed in June 2003.  The letter specifically asked the Veteran to submit copies of any private treatment records in his possession and complete a medical release form to allow VA to obtain private records on his behalf.  No response to this request was received.  

On July 22, 2003, the Veteran was provided a VA examination at the Brooklyn VA Medical Center (VAMC) to determine the nature and etiology of the claimed prostate cancer.  The examination report was limited to a discussion of the Veteran's medical history and current symptoms, noting that he was diagnosed with prostate cancer in August 2001 by a private physician and underwent a radical retropubic prostatectomy in November 2001.  The VA examiner did not specify the source of the reported history and the examination report does not indicate that a physical examination was performed.  A notation at the bottom of the examination report states that the Veteran was recalled for a physical examination in August 2013, but failed to report.  

The claim for service connection for prostate cancer was denied by the RO in a September 2003 rating decision.  The analysis portion of the rating decision is somewhat unclear regarding the specific basis for the denial, but the RO appears to have concluded that the evidence did not establish the presence of the claimed prostate cancer.  The rating decision noted that prostate cancer was a disability subject to presumptive service connection as a disease associated with herbicide exposure, but service connection was not possible in this specific case.  Service treatment records and records of VA treatment from the New York VAMC did not show any evidence of treatment for prostate cancer.  Additionally, the medical history of prostate cancer recorded in the July 2003 VA examination report was based solely on the Veteran's own reported history and did not contain any medical evidence of prostate cancer.  The RO also noted that the Veteran had been scheduled for a physical examination in August 2003 to obtain additional evidence that could have been material to the outcome of the claim, but the Veteran failed to appear for the examination.  If the Veteran indicated his willingness to report for a VA examination, the claim for service connection for prostate cancer would be reconsidered.  The Veteran was notified of the denial of his claim in a September 11, 2003 letter, but did not file an appeal or indicate that he was willing to appear for a physical examination.  

On November 15, 2007, VA received a letter from the Veteran expressing disagreement with the September 2003 denial of his claim.  The Veteran acknowledged that his claim for prostate cancer was previously denied partly due to his inability to report for a scheduled VA examination, but stated that he was "so discouraged that the VA denied my claim for prostate cancer, that I was unable to follow-up at that time."  The November 2007 letter was received several years after the Veteran was mailed notification of the September 2003 rating decision, and therefore is not a valid NOD.  See 38 C.F.R. § 20.302 (a NOD must be filed within one year from the date the agency mails notice of a claims determination).  The RO responded less than a week later with a letter notifying the Veteran his NOD could not be accepted as it was untimely, but would serve as a claim to reopen entitlement to service connection for prostate cancer.  

In support of his claim to reopen service connection, the Veteran submitted copies of medical records from several private physicians.  These records included a finding of adenocarcinoma of the prostate in September 2001 (based on the results of an August 2001 biopsy) and an operative report of a radical retropubic prostatectomy performed on November 27, 2001.  Based on these records, the RO determined in the June 2008 rating decision on appeal that the evidence established a current disability of prostate cancer.  Service connection for prostate cancer was awarded on a presumptive basis as a disease associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.  The June 2008 rating decision also found that service connection was warranted for erectile dysfunction as a secondary condition of prostate cancer and SMC was awarded for the loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  The assigned effective date for the award of all compensation in the June 2008 rating decision was November 15, 2007, the date the Veteran's claim to reopen entitlement to service connection for prostate cancer was received.  

The Veteran contends that the September 2003 rating decision denying service connection for prostate cancer contains CUE as the correct facts were not before the RO.  Specifically, in the June 2010 substantive appeal, the Veteran alleged that the RO did not consider records of private treatment documenting his diagnosis and treatment for prostate cancer that were available at the time of the September 2003 rating decision.  The Veteran also testified during the June 2013 hearing that the RO misinterpreted the contents of the July 2003 VA examination report establishing the presence of a current prostate cancer disability and did not consider his lay statements as competent evidence of the claimed condition.

With respect to the Veteran's argument that the RO did not consider records of private treatment when adjudicating his claim in September 2003, the Board observes that the claims file did not contain any records from private health care providers at that time.  Such records were not submitted by the Veteran or received by VA until November 2007, when he filed his claim to reopen service connection.  To the extent the Veteran contends the RO should have obtained this evidence, VA can only request records from private physicians with the Veteran's consent.  The June 2003 letter from VA notified the Veteran of the evidence needed to substantiate his claim and specifically advised him to submit records in his possession and complete a medical release form for any non-VA medical treatment.  No response to this letter was received.  Although the Veteran testified in June 2013 that he provided copies of his private medical records to the July 2003 VA examiner, he has not reported ever submitting such records to the RO and they were clearly not included in his claims file prior to November 2007.  A finding of CUE must be based on the record which existed at the time of the prior adjudication; as the claims file did not contain any records of private treatment in September 2003 the RO's failure to consider such evidence was not CUE.  

The Veteran also contends that the RO erred by not finding a current disability was demonstrated based on the contents of the July 2003 VA examination report.  The July 2003 VA examination report was primarily a recitation of the Veteran's medical history and noted that prostate cancer was diagnosed in August 2001 and a prostatectomy was performed in November 2001.  The Veteran testified in June 2013 that he provided copies of his private medical records to the VA examiner and such records served as the basis for the VA examiner's statements.  However, the evidence used to formulate the examination report was never explicitly identified by the VA examiner.  The VA examination report does not contain any specific reference to private medical records, and based on this fact, the RO concluded in September 2003 that the VA examiner's findings were a recitation of the Veteran's own reported history of his disability. 

Furthermore, the July 2003 VA examination report does not contain any evidence that a physical examination was performed.  A notation at the bottom of the report states that the Veteran was recalled for a physical examination in August 2003, but failed to appear for the scheduled examination.  The Veteran testified that a digital rectal examination was performed by the July 2003 VA examiner, but the examination report is wholly negative for any evidence indicative of a physical examination.  A copy of the examination report worksheet also does not contain any results or findings of a physical examination.  The examination worksheet was submitted by the Veteran in June 2013, but is deemed constructively of record at the time of the September 2003 rating decision as it was generated by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  The Veteran is competent to testify that he provided copies of his medical records to the VA examiner and underwent a physical examination, but based on the actual contents of the July 2003 VA examination report and the record at the time of the September 2003 rating decision, the Board cannot conclude that the RO undebatably erred when it found the July 2003 VA examination did not constitute competent medical evidence of prostate cancer.  

Although the July 2003 VA examination report does not contain competent medical evidence of prostate cancer, the Veteran also contends that the RO erred by not considering his lay statements in support of the claim.  In some cases, lay statements "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the September 2003 rating decision, the RO concluded that the Veteran's self-diagnosis and reports of his medical history were not competent evidence sufficient to establish the presence of current prostate cancer.  The Veteran is competent to identify and explain the symptoms that he observes and experiences, but a diagnosis of prostate cancer requires more than a simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It requires specialized medical training and laboratory and biopsy testing to properly identify.  Jandreau 1376-1377 (lay persons not competent to diagnosis cancer).  

The Veteran may disagree with how the lay evidence was weighed by the RO in the September 2003 rating decision, but an attack on how the facts were weighed at the time of the previous decision cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process).  Thus, the RO's conclusion that the Veteran's lay statements were not sufficient to establish a current disability was not CUE.

The Veteran's representative has also contended that the statues and regulations pertaining to service connection were not properly applied by the RO in September 2003.  However, the specific arguments presented by the representative addressing this aspect of the CUE claim are duplicative of those addressed above.  Review of the September 2003 rating decision shows that the RO found that a current prostate cancer disability was not demonstrated by the evidence of record.  Therefore, service connection on a presumptive basis as a disease associated with herbicide exposure or as directly related to active duty service was not possible.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

The Board finds that the Veteran has not shown that the correct facts as they were known at the time were not before the adjudicators in September 2003, nor has he submitted evidence indicating that the law was not correctly applied.  There is no showing that the RO committed CUE in the September 2003 rating decision.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.  The Board must now determine whether an effective date earlier than November 15, 2007 is warranted for the awards of service connection and SMC on any basis other than CUE.  

Turning first to the claim for an earlier effective date for prostate cancer, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As discussed above, the Veteran's initial claim for service connection was received by the RO in May 2003 and denied in a September 2003 rating decision.  The Veteran did not appeal the denial of the claim, and the September 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  The Veteran's untimely November 2007 NOD was treated as a claim to reopen and service connection for prostate cancer on a presumptive basis as a disease associated with herbicide exposure was granted in the September 2003 rating decision on appeal.  An effective date of November 15, 2007, the date the Veteran's claim to reopen was received, was assigned.  

In this case, the new and material evidence used to reopen the Veteran's claim did not consist of service department records.  The RO reopened the claim for service connection for prostate cancer based on records of private treatment establishing the presence of current prostate cancer.  Prostate cancer is a disability associated with herbicide exposure and the Veteran's exposure was presumed based on his Vietnam service.  All the elements necessary for an award of service connection on a presumptive basis were therefore established.   Thus, an earlier effective date is not possible in this case based on the receipt of additional service department records.  

An earlier effective date is also not warranted based on the date entitlement to the benefit arose.  Even if the Board determined that the record contained adequate evidence establishing the presence of prostate cancer prior to receipt of his claim to reopen in November 2007, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Thus, an effective date earlier than November 15, 2007 for the grant of service connection for prostate cancer is not possible.

The June 2008 rating decision also awarded service connection for erectile dysfunction as secondary to prostate cancer and SMC based on the loss of use of a creative organ, both effective November 15, 2007.  The Veteran did not specifically file a claim for entitlement to service connection for erectile dysfunction or SMC, but such a claim was inferred by the RO based on the evidence obtained in connection with the claim to reopen service connection for prostate cancer received in November 2007.  The regulations governing secondary service connection and SMC do not authorize an award of benefits prior to the grant of service connection for the underlying disability, in this case, prostate cancer.  As discussed above, an effective date earlier than November 15, 2007 is not warranted for the award of service connection for prostate cancer and residuals of a prostatectomy.  The Board has no statutory or regulatory authority to award service connection for a secondary disability or SMC unless there is a service-connected disability which meets the requirements specified at 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.310 and 3.350(a).  Therefore, the Board cannot assign an effective date for erectile dysfunction and SMC earlier than November 15, 2007, as the Veteran was not service-connected for prostate cancer prior to that date.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than November 15, 2007 for the grant of service connection for prostate cancer, erectile dysfunction, or SMC based on the loss of use of a creative organ can be assigned; hence, the claims for earlier effective dates must be denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the Veteran's contentions concerning CUE in the September 2003 rating decision, the notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran initiated an appeal regarding the effective dates assigned following awards of service connection and SMC.  The claims for service connection and SMC are now substantiated and the filing of a NOD as to the June 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the assignment of the effective dates triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The April 2010 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations used to determine the proper effective date for the Veteran's service-connected prostate cancer, erectile dysfunction, and SMC.  The appellant was thus informed of what was needed to achieve an earlier effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the disabilities and SMC at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an effective date earlier than November 15, 2007 for the award of service connection for prostate cancer with residuals of radical retropubic prostatectomy is denied.

Entitlement to an effective date earlier than November 15, 2007 for the award of service connection for erectile dysfunction is denied. 

Entitlement to an effective date earlier than November 15, 2007 for the award of SMC based on loss of use of a creative organ is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


